This opinion is subject to administrative correction before final disposition.




                                 Before
                    HITESMAN, GASTON, and KOVAC,
                        Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                      Steven R. DYSLAND, Jr.
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201900116

                          Decided: 29 August 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Lieutenant Colonel R. Barto Slabbekorn, USMC (ar-
   raignment); Lieutenant Colonel Jeffrey V. Munoz, USMC (trial). Sen-
   tence adjudged 21 December 2018 by a special court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a mil-
   itary judge sitting alone. Sentence approved by the convening authori-
   ty: confinement for 92 days, and a bad-conduct discharge.
   For Appellant: Commander C. Eric. Roper, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
                United States v. Dysland, No. 201900116


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court




                                  2